DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 5, 2020 and October 13, 2021 are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims require a knowledge graph being used for determining a source dataset based on a received data analysis request. The knowledge graph represents an ETL based ontology and includes nodes representing entities and edges that represent relationships between the entities. The entities are instances of concepts of the ETL based ontology. An ETL workflow is built for processing the source dataset in accordance with a data lineage associated with the source dataset in the knowledge graph and the ETL workflow is executed. These features when considered as a whole are considered to be allowed over the prior art. 
The closest prior art is considered to be Hasan (EP3647965, hereinafter referred to as “Hasan”). Hasan discloses a method and system for integrating data from different data sources into a knowledge graph storage unit. E.g., abstract, paragraphs [0027]-[0046] and figures 1-2. Different data sources are transferred into a receiving and extraction module of the ETL data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165